Citation Nr: 1526452	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-50 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a disability rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under the jurisdiction of the VA RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran was most recently examined for her left knee disability in December 2014.  A subsequent February 2015 VA treatment note indicates that she had undergone "recent surgery" on her left knee, that her range of motion was more limited when compared to the earlier VA examination, and that she was receiving physical therapy for the same.  A follow-up with the orthopedic unit was scheduled.  

The Veteran was also examined most recently for her low back disability in January 2015.  Since that time, she was seen for "severe paralumbar muscle spasm" and "severe restriction of forward and lateral flexion of the spine."  See VA treatment record, February 2015.  These appear to more severe symptoms than demonstrated at the most recent VA examination.  

As the above records suggests a possible worsening of the Veteran's left knee and low back disabilities, new VA examinations are necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Additionally, there are no treatment records from the Veteran's reported December 2014 or January 2015 left knee surgery.  On remand, the AOJ should attempt to identify and obtain any relevant records.

Finally, with regard to the right knee service connection claim, the Veteran has not been afforded a VA examination or opinion, despite the evidence of an inservice diagnosis of right knee retropatellar pain syndrome and quadriceps atrophy and a current diagnosis of right knee patellofemoral pain syndrome and a medial meniscus tear.  See service treatment records, July 1998, September 1999; VA treatment record, November 2014.  This claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Send the Veteran a letter asking her to identify and provide a new signed release of information (VA Form 21-4142) for any records relating to her left knee surgery.  If she returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran must be notified of such.  

3.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to address the nature and etiology of her right knee disorder and the current severity of her left knee and low back disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the right knee disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right knee disability was caused or aggravated by her active service or a service-connected disability.  The examiner should specifically address the inservice diagnoses of bilateral retropatellar pain syndrome and quadriceps atrophy, as well as the postservice findings of altered gait due to the low back and left knee disabilities.

With regard to the left knee and low back disabilities, the examiner should determine the current severity of each of these service-connected disabilities.  All indicated studies should be completed, including range of motion and neurological testing if appropriate.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims of entitlement to service connection for a right knee disability and increased ratings for left knee and low back disabilities should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




